Citation Nr: 0031851	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for spondylolisthesis of the lumbar spine, L5-
S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In reviewing the claims file, the Board notes that in a May 
2000 rating decision, the RO denied service connection for 
arthritis of the hips and knees, secondary to the veteran's 
service-connected back disability, as not well grounded.  
During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the Act) became law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA may, on its own motion, 
readjudicate a claim denied as not well grounded during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment of the Act (November 9, 2000).   Thus, the 
veteran's secondary service-connection claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for a higher 
evaluation.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine has not been shown to be productive of 
severe limitation of motion.

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is productive of no more than moderate 
intervertebral disc syndrome and has not been characterized 
as severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

 
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for spondylolisthesis of the lumbar spine, L5-S1, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the assigned 20 percent 
rating for spondylolisthesis of the lumbar spine does not 
accurately reflect the severity of his disability.  The 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection and an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The claims file includes the 
transcripts from a personal hearing, nerve conduction studies 
and several VA examination reports, the most recent in 
December 1999.  Thus, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Service connection was established for spondylolisthesis of 
the lumbar spine, L5-S1, by a February 1999 Board decision.  
The RO initially assigned a 10 percent evaluation, effective 
from May 1996, until a VA examination could be performed.  In 
an April 1999 rating decision, the subject of this appeal, 
the RO assigned a 20 percent evaluation, effective from May 
1996.  That rating remains in effect.

The Board notes that the bulk of the veteran's service 
medical records apparently were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC); however a 
limited number of records were retrieved.  These records 
indicate that the veteran was hospitalized for eight days at 
the U. S. Army Hospital at Camp Carson, Colorado in August 
1954, and then placed on limited duty due to 
spondylolisthesis, L5-S1.

There are numerous post-service medical records showing 
complaints of low back pain and a diagnosis of 
spondylolisthesis, L5-S1, since at least 1991. A May 1996 VA 
outpatient record gives an assessment of degenerative joint 
disease.

In a May 1996 VA examination record, the veteran reported 
that a machine-gun turret fell on him while in service and 
that he was put in a body cast for several weeks without any 
surgery performed.  He complained that his pain was 
continuous and increased with exertion or prolonged sitting 
or standing and that his legs "give way" because of the back 
pain.  Upon examination, forward flexion was to 105 degrees; 
backward extension was to 30 degrees; left and right lateral 
flexion was to 40 degrees; and rotation was decreased 
slightly bilaterally.  Pain was present in all planes of 
motion.  X-rays showed mild degenerative disc disease at L3-
L5 with no compression deformity or destruction of the pars 
interarticularis.  A neurological examination was normal.  
The diagnosis was decreased range of motion, as well as pain 
with range of motion with degenerative disk disease at L3-L5.  

VA outpatient treatment records from May 1996 to April 1997 
indicate that the veteran was treated for spondylolisthesis 
L5-S1 with radiating pain to buttocks and thigh region.  Pain 
was illicited on extension of spine and twisting motion.  
Extreme spinal flexion caused pain but ambulating was 
unaffected.  The veteran reported that he felt pain after 
standing 20 minutes and that pain woke him from sleep at 
night.  A lumbosacral brace was ordered in November 1996.  
February 1997 lumbosacral spine X-rays showed Grade I 
spondylolisthesis at the lumbosacral level with mild 
retrolisthesis of L4 over L5.  Narrowing of the disk space 
between L5-S1 and generalized spondylosis and facet 
degenerative arthritic changes were noted.  In April 1997, 
the veteran complained of increased lumbar ache, which was 
constant.  The assessment was stable Grade I 
spondylolisthesis. April 1997 X-rays revealed Grade I 
spondylolisthesis of L5 with degenerative disc disease at the 
L5-S1 interspace.  There were also mild degenerative 
arthritic changes of the lumbar sine and flexion and 
extension views showed only minimal motion at the L4-L5 and 
L5-S1 interspaces, which the radiologist attributed to poor 
placement. 

At a March 1999 VA spine examination, the veteran complained 
of constant pain at 8/10 on a 1 to 10 pain scale in the lower 
back, which caused him to lose his balance.  He reported 
associated weakness, stiffness, fatigability and lack of 
endurance.  He stated that his symptoms were constant but 
were intermittently worse at times, for example if he lifted 
anything, even items as light as a shoe.  Alleviating factors 
included rest and medication.  Flare-ups limited his 
functional ability and daily activities and would require him 
to rest without lifting anything for a day to one week.  The 
veteran was not using any assistive devices.  Upon 
examination no focal tenderness of the lumbosacral spine or 
paraspinal muscle abnormalities were noted.  Forward flexion 
was to 60 degrees; backward extension and left lateral 
flexion were to 15 degrees; right lateral flexion was to 20 
degrees; left lateral rotation was to 30 degrees; and right 
lateral rotation was to 35 degrees.   X-rays showed 
degenerative disk disease involving the L5-S1 disk space and 
mild anterolateral spurs.  A magnetic resonance imaging (MRI) 
revealed Grade I spondylolisthesis at the L5-S1 level of L5 
with advanced degenerative disc disease.  There was mild 
desiccation of the L2-L5 discs, representing degenerative 
disc disease, with mild bulging and no evidence of disc 
herniation.  Generalized spondylosis and facet arthritic 
changes were seen.  The diagnoses included post-traumatic 
grade spondylolisthesis at the L5-S1 level of L5 with 
advanced degenerative disc disease, lumbar desiccation of 
degenerative disks without evidence of herniation, and 
generalized spondylosis and facet arthritic changes of the 
lumbosacral spine.

At a November 1999 hearing, the veteran testified that he 
suffered persistent stabbing pain, which radiated to both 
lower extremities and was exacerbated by walking.  The pain 
involved both the thighs and calves and included numbness.  
His neighbor testified that, because of his limitations, the 
veteran required help on the farm.  It was noted that the VA 
examination might have been inadequate with regard to 
neurological complications. 
  
Nerve conduction studies were performed in December 1999 and 
showed evidence of generalized polyneuropathy and chronic 
right L5 radiculopathy.  A December 1999 VA examination 
disclosed slight to moderate low lumbar tenderness with 
bilateral radiation to his buttocks and lateral thighs and 
posterolateral calves.  Bilateral pinprick and brush 
sensation of his lower extremities was equal and adequate, as 
were deep tendon reflexes.  Romberg's testing was negative.  
Low back range of motion testing showed forward flexion to 90 
degrees (with moderate discomfort), backward extension to 20 
degrees, and right and left flexion and rotation to 30 
degrees.  An electromyogram (EMG) of the lower extremities 
showed increased polyphasia in the peroneus longus and 
tibialis anterior of the right leg, otherwise findings were 
normal in the muscles tested.  The diagnosis was lumbosacral 
degenerative disk disease with radiculopathy slightly to 
moderately disabling.

In this case, the Board has considered evaluating the 
veteran's low back disability  under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2000).   The RO has 
assigned it a 20 percent evaluation under Diagnostic Code 
5293, which pertains to intervertebral disc syndrome.  Under 
that code, a 20 percent evaluation requires moderate symptoms 
with recurring attacks, and a 40 percent evaluation is 
provided for a severe disability manifested by recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under Diagnostic Code 5292, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent evaluation is warranted for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent disability evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

Applying the above criteria to the evidence in this case, the 
Board concludes that the veteran's current 20 percent 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability from the effective 
date of service connection to the present.  The Board finds 
that the veteran's overall limitation in range of motion has 
been no more than moderate under Diagnostic Code 5292.  In 
May 1996, the veteran exhibited forward flexion of 105 
degrees, backward extension of 30 degrees, lateral flexion of 
40 degrees to the right and to the left and slightly 
decreased rotation to the left and right.  In March 1999, the 
veteran demonstrated forward flexion of 60 degrees, backward 
extension of 15 degrees, lateral flexion of 15 degrees to the 
right and 20 degrees to the left, rotation of 35 degrees to 
the right and 30 degrees to the left.  Finally, in December 
1999, range of motion testing revealed forward flexion of 90 
degrees, backward extension of 20 degrees, and right and left 
lateral flexion and rotation of 30 degrees.  These findings 
indicate that significant range of motion remains, 
constituting more than moderate limitation of motion, and as 
such the limitation of motion cannot be characterized as 
severe.  The findings clearly show that the veteran's overall 
limitation in range of motion has been no more than moderate 
for the entire period from the date of service connection to 
the present.

The Board also finds that an evaluation in excess of 20 
percent is not warranted under either Diagnostic Code 5293 or 
5295.  In this respect, the only significant neurological 
findings shown in the December 1999 nerve conduction tests 
and EMG was chronic right L5 radiculopathy.  There was also 
no evidence of any fixed deformity of the spine or spasm of 
the paraspinal muscles.  Likewise, none of the medical 
reports disclosed evidence of marked limitation of forward 
bending, or abnormal mobility on forced motion.  In short, 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent under either Diagnostic Code 5293 or 
5295 for the veteran's low back disability.

With respect to the veteran's entitlement to a higher 
evaluation under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain.  DeLuca, 8 Vet. App. 202, 204-
205.  Initially, the Board notes that the veteran's 
complaints of pain are specifically contemplated in the 
criteria of Diagnostic Code 5295.  Although the VA 
examination reports show objective pain on motion in the 
lumbar spine, there is no evidence of loss of muscle strength 
or atrophy. There is no medical evidence to show that pain, 
flare-ups of pain, or any other symptom further limits such 
motion so as to support a rating in excess of 20 percent 
under the applicable rating criteria.   That is, although the 
veteran subjectively complained of weakness, stiffness, 
fatigability, lack of endurance and pain, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.'  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The pathology and objective observations 
of the claimant's behavior do not satisfy the requirements 
for a higher evaluation applying 38 C.F.R. §§ 4.40 and 4.45.  
Since there is no evidence of limitation of motion, or any 
other functional loss, due to pain not already contemplated 
by the current rating under either Diagnostic Code 5292 or 
5293, the Board concludes that there is no medical or factual 
basis upon which to conclude that there is functional loss 
due to pain to warrant a rating in excess of 20 percent at 
this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Under these circumstances, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's low back disability.  38 U.S.C. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293 and 5295.

The Board has considered whether the veteran's claim warrants 
referral for extraschedular consideration, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).   In this regard, the Board finds that while 
the veteran's neighbor testified that he has helped the 
veteran with work on his farm there has been no showing by 
the veteran that his disorder has resulted in marked 
interference with employment, not already accounted for in 
the rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash, 8 Vet. App. 218, 227 (1995).

Conclusion

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See Fenderson, supra.

In reaching this decision the Board has considered the 
benefit of a doubt doctrine. However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine, L5-S1, is denied. 




		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


